DETAILED ACTION
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 8 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “generate a schedule for ML processing of the plurality of ML requests based on priority queues”. However, it is unclear as what is the relationship between the plurality of ML requests and the priority queues, and why the priority queues are taken into consider when scheduling the ML request. Therefore, claim 4 is being indefinite.

Claim 8 recites the limitation "the event” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation “the data agents” at line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 10, 12, 13-15 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by He et al. (US 2019/0086988 A1).

As to claim 1, He teaches a machine-learning (ML) proxy device providing ML processing for one or more ML applications operating on one or more Internet of Thing (IoT) devices comprising circuitry configured to: (Machine learning system 140; paragraph [0075]-[0076])
receive a first ML request from a first IoT device (when the user selects to run machine learning for behavioral authentication on the machine learning system; paragraph [0029], [0125]), the first ML request being generated by a first ML application operating on the first IoT device (applications 310 may include applications running on UE device 110 that may make use of machine learning; paragraph [0054] and an application requesting machine learning services; paragraph [0063]) and including input data collected by the first ML application (obtaining data from data sources, such as sensors included on UE device and/or information available via communication interface; paragraph [0064], [0069] and smart engine may send data from selected data sources to machine learning system; paragraph [0125]);
identify a first ML model to perform ML processing of the input data included in the first ML request (machine learning system may select a particular machine learning model based on a particular machine learning application; paragraph [0042], [0105] and [0117]);
provide the first ML model and the input data included in the first ML request to a ML core for ML processing (machine learning system performs the machine learning process; paragraph [0105], [0117] and [0125]);
receive ML processing output data from the ML core as a result of ML processing by the ML core of input data included in the first ML request using the first ML model (provide the results of the machine learning process; paragraph [0125]); and
transmit the ML processing output data to the first IoT device (provide the results of the machine learning process … to UE device; paragraph [0125]).

As to claim 10, He teaches wherein the circuitry is further configured to establish a configuration for the ML proxy device based on information provided by an external configuration device (paragraph [0042]), wherein the information accounts for the capabilities of the first IoT device and the type of data collected by the first ML application (paragraph [0067], [0069]).

As to claim 12, He teaches wherein the circuitry is further configured to communicate with data agents operating on the IoT devices, wherein the data agents are configured to collect input data generated by ML applications operating on the IoT devices (data acquisition module; paragraph [0069], [0067]).

As to claim 13, He teaches wherein the data agents are dynamically allocated according to ML data collection requirements of the ML applications operating on the IoT devices (data acquisition module; paragraph [0069], [0067]).

As to claim 14, He teaches wherein the data agents are configured with data access control rules, and wherein the data agents are configured to collect input data generated by ML applications operating on the IoT devices only if the data access control rules provide permission to make the collection (paragraph [0069]).

As to claim 15, it is the same as the device claim 1 above except this is method claim, and therefore is rejected under the same ground of rejection.

As to claim 18, it is the same as the device claim 1 above except this is a non-transitory, computer-readable medium claim, and therefore is rejected under the same ground of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 11, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US 2019/0086988 A1) in view of Dirac et al. (US 2015/0379072 A1).

As to claim 2, He does not teach wherein the circuitry is further configured to convert the input data collected by the first ML application into a format used by the ML core.
However, Dirac teaches convert the input data collected by the first ML application into a format used by the ML core (paragraph [0053] and [0097]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Dirac to the system He because Dirac teaches, in the same field of endeavor, a method to transformation of data between running the machine learning algorithm to obtain a better quality of the results (paragraph [0004]). 

As to claim 3, He as modified by Dirac teaches wherein the circuitry is further configured to convert the ML processing output data received from the ML core into a format used by the first ML application (see Dirac: paragraph [0053] and [0097]).

As to claim 11, He as modified by Dirac teaches wherein the circuitry is further configured to operate cooperatively with another ML proxy device to share ML processing of ML requests from the IoT devices (see Dirac: MLS servers, paragraph [0048], [0050]).

As to claim 16, see rejection of claim 2 above.

As to claim 19, see rejection of claim 2 above.

Claims 4-7, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US 2019/0086988 A1) in view of Dirac et al. (US 2015/0379072 A1) further in view of Dhanda et al. (US 2018/0267884 A1).

As to claim 4, He teaches wherein the circuitry is further configured to receive a plurality of ML requests from one or more IoT devices; and perform ML processing by one or more ML cores of the plurality of ML requests (paragraphs [0042]-[0044], [0075]-[0076]).
He does not teach generate a schedule for ML processing of the plurality ML requests based on priority queues; and perform ML processing by one or more ML cores of the plurality of ML requests according to the generated schedule.
However, Dirac teaches generate a schedule for ML processing of the plurality ML requests; and perform ML processing by one or more ML cores of the plurality of ML requests according to the generated schedule (paragraphs [0067]-[0071]).
Dhanda teaches generate a schedule for requests based on priority queues (paragraphs [0042]-[0043]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Dhanda to the system of He and Dirac because Dhanda teaches a method that priority queues are utilized in the system to preclude one server from consuming too many resources, or to deprioritize requests from poorly performing servers that fail to meet their goals.

As to claim 5, He as modified by Dirac teaches wherein the circuitry is further configured to assign at least one of the plurality of ML requests to a session in the generated scheduled; and complete all of the ML processing for the ML request assigned to the session when the ML core begins the ML processing of that ML request according to the generated schedule (see Dirac: paragraph [0069]-[0070]).

As to claim 6, He as modified by Dirac teaches wherein the circuitry is further configured to assign at least one of the plurality of ML requests to at least first and second segments in the generated schedule; and perform the ML processing of the first and second segments by the ML core according to the generated schedule (see Dirac: paragraph [0069]-[0070]).
Dirac does not teach perform ML processing by an ML core of at least one other ML request between the ML processing of the first and second segments by the ML core.
However, it is well known in the art that requests processed by processor core can be preempted for various reasons, for example, by higher priority request or end of allocated time. Therefore, it would have been obvious to one of ordinary skill in the art that the system of He as modified by Dirac could also perform ML processing by an ML core of at least one other ML request between the ML processing of the first and second segments by the ML core.

As to claim 7, He as modified by Dirac and Dhanda  teaches wherein each of the plurality of ML requests includes one or more tag indicating priority information for processing the ML request, and wherein the circuitry is further configured to generate the schedule for ML processing of the plurality of ML requests based on the tags indicating priority information for processing the plurality of ML requests (see Dhanda: paragraphs [0042]-[0043]).

As to claims 17 and 20, see rejection of claim 4 above.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US 2019/0086988 A1) in view of Silva et al. (US 10,693,813 B1).

As to claim 8, He teaches wherein the circuitry is further configured to communicate with the first IoT device using first data transport protocol (paragraph [0041]).
He does not teach bridge the communication with the first IoT device with an IoT adaptor in the event that the first IoT device does not support the first data transport protocol.
However, Silva teaches bridge the communication with the first IoT device with an IoT adaptor in the event that the first IoT device does not support the first data transport protocol (col. 13, lines 38-62 and col. 7, lines 38-58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Silva to the system of He because Silva teaches a method to allow multiple IoT devices to connect to IoT edge server for services using plurality type of transport protocols.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US 2019/0086988 A1) in view of Ross et al. (US 10,685,295 B1).
As to claim 9, He does not teach wherein the circuitry is further configured to progressively pre-compile the ML model into specific binary codes of the ML core during the process of downloading the ML model to the ML proxy device.
However, Ross teaches pre-compile the ML model into specific binary codes of the ML core (col. 4, line 64 – col. 5, line 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Ross to the system of He because Ross teaches a method to compile the machine learning model to a specific instruction set architecture of a ML processor for execution.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM K CAO whose telephone number is (571)272-3760. The examiner can normally be reached Monday-Friday 8:30am-2:00pm, 4:00pm-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 571-272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIEM K CAO/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        



DC
March 17, 2022